      3:21-cv-01862-JMC         Date Filed 06/18/21      Entry Number 1-1       Page 1 of 6




                                                                                                   ELECTRONICALLY FILED - 2021 May 14 3:52 PM - RICHLAND - COMMON PLEAS - CASE#2021CP4002290
STATE OF SOUTH CAROLINA                         IN THE COURT OF COMMON PLEAS
COUNTY OF RICHLAND

TARA WALKER,
     Plaintiff,                                      CIVIL ACTION No.:
V.

WALMART EAST LP,
and                                                  SUMMONS
WALMART,INC.,
    Defendants.




TO:    THE DEFENDANT ABOVE-NAMED:

YOU ARE SUMMONED and required to answer the Complaint herein, a copy of which is

served upon you, on Colin T.L. Spangler, Attorney at Law, at his office at 1611 Augusta Road,

West Columbia, South Carolina, 29169, within thirty (30) days after service of this Complaint,

exclusive of the day of such service. If you fail to answer the Complaint within the time period

set forth above, Plaintiff will apply to the Court for the relief demanded in the Complaint and

judgment by default will be rendered against you for the relief demanded in the Complaint.



DATED this 14th day of May,2021.


                                              BY:    Floyd & Spangler,Attorneys at Law

                                                    /s/ Colin T.L. Spangler
                                                     Colin T.L. Spangler, Esq. # 103283
                                                     1611 Augusta Road
                                                     West Columbia, South Carolina
                                                     colin@spanglerlawoffice.com
                                                    (803) 739-1824
      3:21-cv-01862-JMC         Date Filed 06/18/21       Entry Number 1-1    Page 2 of 6




                                                                                                   ELECTRONICALLY FILED - 2021 May 14 3:52 PM - RICHLAND - COMMON PLEAS - CASE#2021CP4002290
 STATE OF SOUTH CAROLINA                         IN THE COURT OF COMMON PLEAS
 COUNTY OF RICHLAND

 TARA WALKER,
      Plaintiff,                                      CIVIL ACTION No.:
 V.

 WALMART EAST LP,
 and                                                  COMPLAINT
 WALMART,INC.,
     Defendants.




 COMES NOW,Plaintiff Tara Walker (hereinafter "Plaintiff'), by and through undersigned

 counsel, complaining of the above-named Defendants, Walmart East LP and Walmart Inc.,

(hereinafter collectively "Defendants"). Plaintiff alleges the following:

                                PARTIES AND JURISDICTION

 1.     Plaintiff Walker is a resident of Gaston, Lexington County, South Carolina.

 2.     Upon information and belief, Defendant Walmart Stores East, LP, is a limited partnership

 doing business in Richland County, South Carolina through operation of brick-and-mortar stores.

 Defendant Walmart Stores East LP is registered with the South Carolina Secretary of State.

 3.     Upon information and belief, Defendant Walmart Stores, Inc., is the corporate entity

 which owns and controls Defendant Walmart Stores East, LP. Defendant Walmart Inc. is also

 registered with the South Carolina Secretary of State.

 4.     Upon information and belief, Defendant Walmart Stores, Inc. transacts business in

 Richland County, South Carolina.
      3:21-cv-01862-JMC         Date Filed 06/18/21      Entry Number 1-1        Page 3 of 6




                                                                                                      ELECTRONICALLY FILED - 2021 May 14 3:52 PM - RICHLAND - COMMON PLEAS - CASE#2021CP4002290
5.     Upon information and belief, Defendants owned, controlled, and transacted business at

the Walmart store located at 1326 Bush River Road, Columbia, South Carolina, Richland

County.

6.     All the acts and/or omissions set forth below occurred in Richland County, South

Carolina.

7.     Jurisdiction and venue are proper over the parties and this claim.

                                 GENERAL ALLEGATIONS

8.     On or about June 2, 2019, Plaintiff went to the Walmart location at 1326 Bush River

Road, Columbia, South Carolina. Plaintiff was accompanied by her family.

9.     After completing her shopping and paying for her items, Plaintiff exited the store and

walked to her vehicle.

10.    In the store parking lot Plaintiff was confronted by law enforcement officer A. L. Kelly of

the City of Columbia Police Department.

11.    Kelly informed Plaintiff that Kelly had been called to the store by Defendants.

12.    Kelly further informed Walker that Defendants accused Plaintiff Walker of shoplifting,

including an allegation Plaintiff was seen opening an alcoholic beverage in the store and

consuming it.

13.    In view of the public and Plaintiff's family, Plaintiff was detained, arrested, and issued a

citation for shoplifting because of Defendants allegations.

14.    Plaintiff is innocent of any alleged crime.
      3:21-cv-01862-JMC           Date Filed 06/18/21     Entry Number 1-1        Page 4 of 6




                                                                                                      ELECTRONICALLY FILED - 2021 May 14 3:52 PM - RICHLAND - COMMON PLEAS - CASE#2021CP4002290
                 SPECIFIC ALLEGATIONS AS TO BOTH DEFENDANTS

                For a First Cause ofAction: Negligence and Gross Negligence

15.    Plaintiff realleges and incorporated the preceding paragraphs as if fully set forth herein.

16.    Defendants owe certain duties to Plaintiff. These duties include, but are not limited to,

duties to refrain from false accusations of criminal conduct and duties to refrain from instituting

unwarranted criminal proceedings.

17.    Defendants breached these duties.

18.    As a direct and proximate result of the negligent, careless, willful, wanton, and reckless

conduct of the Defendants, Plaintiff suffered damages.

                           For a Second Cause ofAction: Defamation

19.    Plaintiff realleges the previous paragraphs as is fully stated herein.

20.    Defendants, by and through their agents and/or employees, who were acting in their

course and scope of employment, made numerous statements and representations to third parties

that were malicious and false, including false accusations that Plaintiff was shoplifting. These

statements were slander per se.

21.    Plaintiff is not a public figure and never consented to the publication of these false

statements.

22.    As a direct and proximate result of the negligent, careless, willful, wanton, and reckless

conduct of the Defendants, Plaintiff suffered damages.

                              For a Third Cause ofAction: Outrage

23.    Plaintiff realleges the previous paragraphs as is fully stated herein.
      3:21-cv-01862-JMC          Date Filed 06/18/21       Entry Number 1-1       Page 5 of 6




                                                                                                     ELECTRONICALLY FILED - 2021 May 14 3:52 PM - RICHLAND - COMMON PLEAS - CASE#2021CP4002290
24.     Defendants intentionally and recklessly inflicted fear, anxiety, embarrassment, and severe

emotional distress on Plaintiff. Defendants conduct was extreme, outrageous, and exceeded all

bounds of decency.

25.     Plaintiff's distress was so severe that no reasonable person could be expected to endure

the same.

26.     As a direct and proximate result of the negligent, careless, willful, wanton, and reckless

conduct of the Defendants, Plaintiff suffered damages.

                       For a Fourth Cause ofAction: False Imprisonment

27.     Plaintiff realleges the previous paragraphs as is fully stated herein.

28.     Defendants unlawfully caused Plaintiff to be restrained and detained in plain view of

numerous individuals.

29.     Defendants engaged in the above-noted actions without reasonable and probable grounds

for believing that Plaintiff removed unpurchased merchandise from the store.

30.     Defendants engaged in the above-noted acts willfully, maliciously, and with intent to

detain Plaintiff and deprive her of her liberty.

31.     As a direct and proximate result of Defendants false imprisonment, Plaintiff suffered

damage and emotional distress.

                       For a Fifth Cause ofAction: Malicious Prosecution

32.     Plaintiff realleges the previous paragraphs as is fully stated herein.

33.     Defendants instituted or caused to be instituted criminal judicial proceedings against

Plaintiff.

34.     The criminal judicial proceedings were terminated in Plaintiff's favor.
      3:21-cv-01862-JMC          Date Filed 06/18/21       Entry Number 1-1      Page 6 of 6




                                                                                                     ELECTRONICALLY FILED - 2021 May 14 3:52 PM - RICHLAND - COMMON PLEAS - CASE#2021CP4002290
35.    Defendant's acted with malice in instituting the criminal proceedings and lacked probable

cause to believe Plaintiff was guilty of the charge.

36.    As a direct and proximate result of Defendants actions, Plaintiff suffered damages

including emotional distress.



WHEREFORE,Plaintiff Prays this Court enter judgment against Defendant for actual and

punitive damages, for costs of this action, any other relief this Honorable Court deem just, in an

amount to be determined by jury.




RESPECTFULLY SUBMITTED

DATED this 14th day of May,2021.



                                BY:           FLOYD & SPANGLER,ATTORNEYS AT LAW

                                                       /s/ Colin T.L. Spangler
                                                        Colin T.L. Spangler, Esq. # 103283
                                                        1611 Augusta Road
                                                        West Columbia, South Carolina
                                                        colin@waynefloydlaw.com
                                                       (803)739-1824
